851 F.2d 540
48 Fair Empl.Prac.Cas.  544
Georgia GIRDIS, et al., Plaintiffs, Appellants,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Defendant, Appellee.
No. 87-2010.
United States Court of Appeals,First Circuit.
Heard June 7, 1988.Decided July 15, 1988.

1
Richard F. Landrigan, Somerville, Mass., for plaintiffs, appellants.


2
Michael L. Forman, Gen. Counsel, with whom Charles A. Shanor, Gen. Counsel, Gwendolyn Young Reams, Associate Gen. Counsel, Lorraine C. Davis, Asst. Gen. Counsel, Washington, D.C., and Robert E. Taylor, Jr. Law Clerk, were on brief, for defendant, appellee.


3
Before COFFIN and BREYER, Circuit Judges, and ACOSTA,* District Judge.

ORDER OF COURT

4
The judgment is affirmed on the reasoning and findings of the district court in its Memorandum and Order dated August 14, 1987.  (Reported at 688 F.Supp. 40 (D.Mass.1987).)



*
 Of the District of Puerto Rico, sitting by designation